COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 COUNTY OF EL PASO,                                             No. 08-15-00079-CV
 SELF-INSURED,                                  §
                                                                    Appeal from
                        Appellant,              §
                                                             County Court at Law No. 6
 v.                                             §
                                                              of El Paso County, Texas
 MARY OROZCO,                                   §
                                                                  (TC # 2009-2091)
                        Appellee.               §


                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render that Ruben

Orozco’s activity was not in the course and scope of his employment. We reverse and render

judgment in favor Appellant. We further order that the Appellant recover from Appellee all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.